AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                    Northern District
                                                 __________  District of
                                                                      of California
                                                                         __________

                                                                      )
                         Marty Palmer                                 )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. CV 19-3673 TSH
                                                                      )
                                                                      )
                   Alameda County, et al.                             )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       Alameda County Counsel Clerk's Office
                                       1221 Oak St # 450, Oakland, CA 94612




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Law Office of Stanley Goff
                                       15 Boardman Place
                                       San Francisco, Ca 94103
                                       415-571-9570


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT
                                                                                                  S DISTR
                                                                                               ATE       IC
                                                                                             ST            T
                                                                                         D
                                                                                                                               Susan Y. Soong
                                                                                                                   CO
                                                                                    E
                                                                                  IT




                                                                                                                     UR
                                                                                UN




                                                                                                                       T




Date:     7/2/19
                                                                                N O RT




                                                                                                                        NI A




                                                                                                                   Signature of Clerk or Deputy Clerk
                                                                                                                    OR
                                                                                  HE




                                                                                                                   IF




                                                                                         N
                                                                                                                   AL
                                                                                         R




                                                                                             DI
                                                                                                  S T RI T O F C
                                                                                                        C
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Northern District
                                                 __________  District of
                                                                      of California
                                                                         __________

                                                                   )
                         Marty Palmer                              )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. CV 19-3673 TSH
                                                                   )
                                                                   )
                   Alameda County, et al.                          )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       Sheriff Deputy Joseph Robert Bailey
                                       Alameda County Counsel Clerk's Office
                                       1221 Oak St # 450,
                                       Oakland, CA 94612



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Law Office of Stanley Goff
                                       15 Boardman Place
                                       San Francisco, Ca 94103
                                       415-571-9570




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                        CLERK OF COURT
                                                                                             S DISTR
                                                                                          ATE       IC
                                                                                        ST            T
                                                                                    D
                                                                                                                          Susan Y. Soong
                                                                                                              CO
                                                                               E
                                                                             IT




                                                                                                                UR
                                                                           UN




                                                                                                                  T




Date:      7/2/2019
                                                                           N O RT




                                                                                                                   NI A
                                                                                                               OR
                                                                             HE




                                                                                                                          Signature of Clerk or Deputy Clerk
                                                                                                              IF




                                                                                    N
                                                                                                              AL
                                                                                    R




                                                                                        DI
                                                                                             S T RI T O F C
                                                                                                   C
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
